UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                               UNITED STATES

                                                           v.

                                  Senior Airman WESLEY J. FOUTCH
                                         United States Air Force

                                                    ACM 38552

                                                 21 October 2014

            Sentence adjudged 28 January 2014 by GCM convened at Travis Air Force
            Base, California. Military Judge: Jill M. Thomas.

            Approved Sentence: Bad-conduct discharge, confinement for 18 months,
            forfeiture of all pay and allowances, and reduction to E-1.

            Appellate Counsel for the Appellant: Major Nicholas D. Carter.

            Appellate Counsel for the United States: Lieutenant Colonel Katherine E.
            Oler.

                                                        Before

                                MITCHELL, WEBER, and CONTOVEROS
                                      Appellate Military Judges

                          This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





  The court-martial order is erroneous in several respects. It fails to list a plea and finding for the Specification of
the Charge; it states that the sentence was adjudged by officer and enlisted members instead of by a military judge;
and it omits the portion of the sentence that involves total forfeitures of pay and allowances. We direct
promulgation of a corrected court-martial order.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM 38552